Citation Nr: 0619592	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  02-21 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from August 1959 to 
February 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision.  The veteran 
filed a notice of disagreement (NOD) in July 2002, and the RO 
issued a statement of the case (SOC) in November 2002.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later in November 2002.

In December 2003, the Board remanded the veteran's claim to 
the RO for additional development.  After accomplishing the 
requested development, the RO continued its denial of the 
veteran's claim (as reflected in an April 2005 supplemental 
SOC (SSOC)).  In July 2005, the Board again remanded the 
veteran's claim to the RO for additional development.  After 
accomplishing the requested development, the RO continued its 
denial of the veteran's claim (as reflected in an February 
2006 SSOC); hence, the matter has been returned for further 
appellate consideration.  In February and April 2006, the 
veteran submitted additional evidence to the Board (addressed 
below).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  An acquired psychiatric disorder was not shown in service 
or for many years thereafter, and the preponderance of the 
competent and probative evidence on the question of whether 
there is a medical nexus between any current acquired 
psychiatric disability and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3,102, 3.159, 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal.  

Through post-rating notice letters of October 2004 and August 
2005, the RO notified the veteran and his representative of 
what the evidence needed to show to establish entitlement to 
service connection: an injury in military service or a 
disease that began or was made worse during service, or an 
event in service causing injury or disease; a current 
physical or mental disability; and a relationship between the 
current disability and an injury, disease, or event in 
service.  The RO also indicated the type of evidence needed  
to establish each element.  Thereafter, they were afforded 
opportunities to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  .  

The Board also finds that the October 2001 pre-rating notice 
letter and January 2004, October 2004 and August 2005 post-
rating notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). In the October 
2001 and January 2004 letters, the RO identified private 
medical records being sought on the veteran's behalf, as well 
as all records already obtained.   In the October 2004 and 
August 2005 letters, the RO fully notified the veteran that 
VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies; requested that the veteran to identify and provide 
the necessary releases for any medical providers from whom he 
wanted the RO obtain and consider evidence; and invited the 
veteran to submit any additional evidence in support of his 
claim.  The letters also specified that the veteran should 
send in any medical records he had that demonstrated he had 
the conditions he was claiming as well as medical evidence of 
a relationship between the claimed disorder and military 
service as well as any treatment records since discharge.  
The RO indicated that it would obtain any private medical 
records for which sufficient information and authorization 
was furnished; and that it would also obtain an pertinent VA 
records if the veteran identified the date(s) and place(s) of 
treatment.  The October 2004 letter explicitly requested that 
the veteran send in any evidence in his possession that 
pertains to his claim.In the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As indicated above, the four 
Pelegrini's content of notice requirements clearly have been 
met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the March 2002 rating action on appeal.  
However, the Board also finds that any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudications, in that the claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir 2006).  In this regard, as indicated 
above, in the October 2004 and August 2005 notice letters, 
the RO more fully advised the veteran of VA's 
responsibilities to notify and assist him in his claim.  
Moreover, the March 2002 rating notified the veteran what was 
needed to substantiate his claim and also identified the 
evidence that had been considered with respect to the claim.  
After the notice letters, the rating decision on appeal, and 
the SOC, the RO considered additional evidence, and the 
veteran was afforded opportunities to provide information 
and/or evidence in support of the claim.  Thereafter, the RO 
readjudicated the veteran's claim on the basis of all the 
evidence of record in April 2005 and February 2006, as 
reflected in the SSOCs.  In response to these documents, the 
veteran has not identified any medical treatment providers 
from whom he wanted the RO to obtain records.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA's notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  .

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this 
appeal, the veteran's status is not at issue.  While the RO 
did not provide notice to the veteran as to degree of 
disability or effective date, on these facts, such omission 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).  As the 
Board's decision herein denies the appellant's claim for 
service connection, no disability rating or effective date is 
being assigned; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist  The veteran's service medical 
records are associated with the claims file, as are VA and 
private treatment records.  The veteran has been afforded 
several VA examinations in connection with his claims, and 
the reports of those examinations are associated with the 
claims file.  Significantly, the veteran has not identified, 
and the record does not otherwise indicate, any additional, 
existing evidence pertinent to the claim for service 
connection that needs to be obtained.  There also is no basis 
to further develop the record to create any additional 
evidence to be considered in connection with the claim on 
appeal.  

As regards the evidence submitted directly to the Board after 
the certification of the appeal (following remand), without a 
waiver of RO jurisdiction-consisting of a curriculum vitae 
of a private psychologist, and duplicate copies of service 
medical records with annotations by the veteran-the Board 
finds that a remand for RO to address such evidence, in the 
first instance, is not necessary.  Given the nature of the 
evidence and, as explained below, the basis for the denial, 
the Board finds that the additional documents received do not 
constitute additional pertinent evidence, as contemplated by 
38 C.F.R. § 20.1304(c) (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  




II.  Background

At enlistment in the United States Navy, the veteran's 
medical examination was negative for findings or diagnosis of 
any psychiatric  disorder.  After being assigned to a ship, 
he was found to be walking in his sleep on several occasions.  
A neuropsychiatric consult was sought.  The veteran related 
that he had always been a sleepwalker.  However, prior to his 
entering the service his sleepwalking diminished in 
frequency.  At service entry, his sleepwalking incidents was 
down to once or twice a month.  However, after being assigned 
to a ship his sleepwalking increased in frequency and he was 
observed by many of his shipmates and the medical department 
representatives.  He said that while he was not tense and 
upset about his sleepwalking prior to entering into the Navy, 
everyone else was concerned that he might harm himself in 
some way on the ship and that had led to a good deal of 
anxiety.  

On mental examination, he was  correctly oriented with a 
moderate amount of anxiety.  He was correctly oriented in 
time, place and person and his affect was appropriate to both 
mood and action.  There was little indication of true 
paranoid thinking and no true delusional system existed.  
However, he did indulge in projective thinking techniques.  
He denied hallucinatory activity.  His thought content 
centered about the fact that he felt he should be at home 
taking care of his widowed grandmother.  He saw little future 
for himself in the Navy.  His intelligence and general fund 
of information and word usage was felt to about average.  He 
recognized simple absurdities, similarities and differences.  
A brief review of chronological background history as given 
by the veteran and substantiated where possible by his health 
record revealed that he had come from an extremely chaotic 
family background.  His mother died from diabetes and 
complications when he was age 7.  His father contracted 
multiple sclerosis and was an invalid 10 years prior to his 
death in 1957.  The veteran was raised by his paternal 
grandparents and he indicated that they were very lenient 
with him and overindulgent.  Neuropathological traits of 
childhood included fingernail biting and enuresis until the 
age of 12 and repeated nightmares.  His school adjustment was 
inadequate and he was suspended many times for truancy and an 
inability to get along with his teachers.  He finished the 
10th grade and then quit because he was suspended from all 
sports.  He drove a truck briefly and then came into the 
service because he wanted to see the world.  His work 
adjustment has apparently been adequate and he had no 
disciplinary actions.  However, he has felt quite 
dissatisfied and has been unable to complete any of the 
special schools to which he was sent (radar).  The diagnosis 
was immaturity with symptomatic habit reaction, somnambulism.  
The examination report was prepared by a staff clinical 
psychiatrist.  

On separation examination, the clinical evaluation for his 
psychiatric system was reported as entirely normal.

The claims file contains private medical records showing 
treatment from May 1995 for high blood pressure and diabetes.  
Treatment in 1998 reported depression.  In August 2000 the 
veteran was shown to be treated for anxiety.  In September 
2000 the veteran was shown to be treated for bipolar 
disorder.  An outpatient psychiatric evaluation was performed 
in August 2001.  At that time the psychiatrist noted that the 
veteran had been diagnosed with bipolar disorder and the 
psychiatrist concurred with the diagnosis.  

VA outpatient treatment records show the veteran retired as a 
parole officer in June 1997.  In May 1999 recent personal 
problems were shown to have caused his anxiety.  His son had 
been arrested and may have put a college scholarship in 
jeopardy due to litigation, family stressors.  The veteran 
reported that he was feeling guilt over pushing his son to 
succeed.  He stated that there was no prior history of 
psychiatric problems in his family except for an incident 
involving his son.  He stated that he received counseling.  
In May 1999 he reported that he had apprehension about any 
psychiatric diagnosis and wanted counseling only.  In June 
1999 the veteran reported that all problems were temporary 
and were resolving.  In July 1999 the veteran reported that 
his son was involved in additional problems and that he 
needed additional treatment and medications.  On examination 
in July 1999 he was pleasant, cooperative, literate and goal-
oriented.  There were no symptoms of psychosis, PTSD, panic 
and no impairment of memory or judgment.  The diagnosis was 
adjustment disorder with mixed anxiety and depressed mood.  
The primary cause was family problems.  GAF score was 55, 
historical GAF was 75.  The veteran was feeling guilt and 
blame for his son's troubles.  The veteran was recommended 
for anger, depression, in Vet's groups as well as individual 
therapy.

In November 2001, a private psychologist submitted 
correspondence relating to the veteran.  The psychologist 
indicated that he had reviewed the records and history 
suggesting that the veteran suffered from PTSD prior to being 
admitted to the military, the facts of which were noted in 
his military psychiatric report.  The examiner concluded that 
the veteran's experiences at sea agitated this condition and 
he developed a bipolar illness which was not caught prior to 
his discharge from the military.  His bipolar illness and his 
lack of understanding of his illness greatly harmed him 
during the course of his life.  He was only now being treated 
appropriately for his condition.  The private psychologist 
felt that the veteran was allowed into the service 
inappropriate with a severe psychiatric problem and the 
problem was made worse by his active duty.  He did not 
received correct treatment or a diagnosis and he was not 
accurately explained the entire nature of his discharge.  His 
lack of treatment and knowledge of his illness while in the 
military produced a lifelong series of problems both 
professionally and personally and that such is the basis of 
his current unemployment and will ultimately be the basis for 
his total disability.  His diagnosis was bipolar-1 disorder, 
PTSD, and personality disorder not otherwise specified.

On VA mental disorders examination in March 2005, the veteran 
expressed his opinion that his current bipolar disorder was 
either caused by or aggravated by his military service.  
Alternatively, he was acknowledging that he had PTSD prior to 
entering the service and it was permanently worsened and/or 
aggravated by military service.  The examiner noted that, as 
a young man the veteran experienced a number of losses of a 
traumatic nature when he was a child.  In addition to the 
loss of his mother and father his 15-year-old brother died.  
He had a problem in childhood with nail biting, enuresis to 
age 13 and nightmares as well as sleepwalking episodes.  He 
either never mentioned these to military personnel who 
screened him for admission to the Navy or they were dismissed 
but in either case he entered into the Navy in August 1959.  
He indicated that his boot camp experiences and shore duty 
were without difficulty.  The examiner noted that, after 
being assigned to a ship and not being able to contact his 
family, he began to feel homesick and anxious.  He began 
having episodes of sleepwalking once again which brought him 
to the attention of the medical staff.  He was evaluated as 
having somnambulism and described as immature because of his 
homesickness and anxiety about not being home to take care of 
his grandparents.  He did not have any formal psychiatric 
treatment at that time.  The veteran contended that "some 
damage" was done to him because he was not offered 
psychiatric treatment but was rather given an Honorable 
Discharge from the Navy.  

The examiner noted that the veteran had no psychiatric 
treatment whatsoever after leaving the Navy in 1961 until 
1997.  In the course of dealing with difficulties with his 
son having problems with the law and his son being diagnosed 
with bipolar disorder; the veteran indicated that it was 
discovered that he also had bipolar disorder.  The examiner 
noted the veteran's opinion that bipolar disorder was a 
genetic disorder, although he then illogically contended that 
in his case it was caused by the military service.  It was 
also noted that, since 1997, he had been followed by a 
psychiatrist and psychologist.  He indicated that he was  
sleeping well and that his mood was stabilized.  He reported 
that when not medicated, he varied between extremely 
depressed, down in the dumps, anergic and sad, short-tempered 
and engages in financial overspending.  He further indicated 
that, with medication his symptoms are relatively well 
controlled. 

The examiner referred to records from the veteran's 
psychiatrist and psychologist.  Records from the psychologist 
note that the veteran's bipolar disorder surfaced while he 
was on active duty, and the veteran reported that his  
somnambulism was a symptom.  .  The VA examiner noted that he 
was not aware of any scientific evidence to substantiate such 
an assertion.  He further indicated that a review of the 
service medical records failed to provide any evidence 
whatsoever that the veteran had any symptoms of bipolar 
disorder while he was on active duty.  If anything there was 
some aggravation of preexisting separation anxiety and 
passive dependent restlessness by his having been away from 
home.  This was not a permanent condition or aggravation and 
certainly did not cause the distress associated with his pre-
service experiences.  The examiner opined that it was not 
logically related to any bipolar disorder that was diagnosed 
some 36-years later.  The examiner also noted that, when seen 
at the VA facility in 1999 there was no mention of panic 
attacks, PTSD, bipolar disorders, etc.  He offered a 
diagnosis of adjustment disorder with mixed emotional 
features only secondary to the family stressors that were 
occurring at that time.  

On  March 2005 VA examination, the veteran was reported as 
alert, oriented in all three spheres, in good contact with 
routine aspects of reality and showed no signs nor symptoms 
of psychosis.  He spoke in normal tones, rhythm and rates.  
His conversation was generally relevant, coherent, goal-
oriented and organized.  He did not appear significantly 
depressed nor manifested anxiousness.  He was pleasant, 
personable and cordial.  He was well able to outline his 
opinion concerning his situation and difficulties.  The 
examiner noted that the veteran was of the opinion that he 
should be compensated for what he feels was mismanagement of 
his situation in the Navy in the 1960's.  He felt that he 
should have been allowed to finish his enlistment and not 
rushed out of the Navy even on an Honorable Discharge which 
somehow was a mismanagement for which compensation should now 
be offered.  Furthermore, he is of the opinion that his 
bipolar disorder had its origins while he was on active duty 
and because of the stress associated with being on a cruise 
away from his family.  

The VA examiner noted that it was difficult to dissuade the 
veteran from his opinions and he was set on getting the Navy 
and the VA to accept the responsibility for psychiatric 
difficulties based on the technical issue of aggravation of a 
preexisting condition, even though there is no evidence 
whatsoever to suggest that his preexisting condition was 
permanently aggravated as a result of anything that occurred 
to him while he was on active duty.  The examiner noted that, 
rather, he was ill-suited for the military service as a 
result of these and should probably had been passed over for 
induction, but this did not in fact occur.  The examiner also 
commented that it became apparently relatively quickly that 
he was unable to function in the military and he was 
discharged.  The examiner noted that the diagnostic 
impression was based on a review of the available medical 
records, including the veteran's claims file as well as the 
currently conducted clinical examination, and that, assuming 
that the information was factual and accurate, opined that 
the veteran suffered from bipolar disorder, currently in good 
remission (not service related) and sleepwalking disorder by 
history only, currently inactive (non service connected) and 
passive-dependent personality disorder, moderately severe.  

In summary, the March 2005 VA examiner concluded that there 
was no logical or scientific evidence to suggest that the 
veteran's condition began during military service nor within 
one year of discharge and there is no scientific basis to 
suggest that his sleepwalking on active duty was the initial 
sign of bipolar disorder.  The examiner noted that there  was 
no question that his anxiety level was aggravated by being 
away from home and on board ship where he could not contact 
his family in view of his early family history, but this 
aggravation was a temporary situation related and ameliorated 
once he was discharged.  The examiner noted that there is 
consistent or credible scientific evidence that the veteran 
had any type of psychiatric disorder that was caused by or 
permanently aggravated by his military service.  Accordingly, 
the examiner opined that it was not at least as likely as not 
that he sustained permanent aggravation of a preexisting 
condition by military service or sustained some other service 
related illness.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990). 

Considering the evidentiary record in light of the above-
noted legal authority, the  Board finds that the 
preponderance of the competent evidence weighs against the 
claim.

Here, the veteran contends that his acquired psychiatric 
disorder had its onset in service or was aggravated by 
service.  However, as noted above, the veteran's entrance 
examination was negative for any acquired psychiatric 
disorder.  Although the record establishes that the veteran 
experienced a difficult childhood, the Board finds that the 
evidence of record does not demonstrate by clear and 
unmistakable evidence that a pre-existing acquired 
psychiatric disorder existed on his entry into service.  
Accordingly, the veteran is presumed sound on entry into 
service, and the question remaining is whether a current 
acquired psychiatric disorder had its onset in service.  See, 
e.g., Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 
2004).

In essence, the November 2001 report from a private 
psychologist favors the veteran's claim and conflicts with a 
medical opinion contemporaneous with his separation from 
service as well as the results of a March 2005 VA 
examination.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991). 

Factors affecting the probative value assigned a medical 
opinion include the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing 
the data, and the medical opinion that the physician reaches.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri, 4 Vet. App. at 470-71.The veteran was clinically 
evaluated by a physician who was the staff clinical 
psychiatrist at the U.S. Naval Station in Long Beach, 
California in December 1960 while in service.  No cognizable 
acquired psychiatric disorder was identified at that time 
despite careful clinical evaluation.  That finding by a 
psychiatrist was made contemporaneous to service, and the 
Board assigns such finding great probative value on the 
question of the veteran's psychiatric state at discharge.  

The Board also observes that the veteran admitted no 
treatment for any psychiatric disorder until the late 1990's, 
a factor which weighs against the claim for service 
connection. See, e.g., Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000)   He was being treated for inter alia, depression, 
in 1998.  When he was seen at the VA mental health clinic in 
July 1999, it was on the occasion of his son having been 
arrested and he reported anxiety associated with his family.  
The veteran was specifically diagnosed with an adjustment 
disorder with mixed anxiety and depressed mood at that time.  
In March 2005, he reported leaving employment in 1997 because 
of difficulties with his son and his own emerging 
psychological distress.  

Finally, the most probative opinion on the question of 
medical nexus weighs against the claim.  In this regard, the 
Board observes that the March 2005 VA examiner offered his 
opinion in a detailed report and provided comprehensive 
rationale for conclusions offered,  The examiner noted the 
absence of scientific evidence to support somnambulance 
(manifested in service) as a symptom of bipolar disorder as 
well as the absence of other symptomatology of bipolar 
disorder in service.  The Board finds that this opinion, 
clearly based on examination and the veteran and 
consideration of his documented medical history and 
assertions is the most persuasive evidence on the question of 
whether as current acquired psychiatric disorder is medically 
related to service.  

Although the November 2001 opinion of the private 
psychologist, AJS, does offer nominal evidence that the 
veteran's "experiences at sea agitated his condition", the 
opinion, as a whole, directly conflicts with the 
contemporaneous findings of a psychiatrist made at the time 
of separation from service as well as results of the March 
2005 VA examination.  

Further, the Board finds that  the opinion of AJS is not 
sufficient to bring the evidence for and against the claim 
into approximate balance for four reasons.  First, while AJS 
indicated that he reviewed records, it is not clear what 
records were in fact reviewed.  Second,  he did not explain 
why findings in 1960 support that the veteran was diagnosed 
incorrectly or, in the alternative, what findings should have 
been made to support his diagnoses.  Third, AJS's opinion 
does not provide as detailed a rationale for his conclusions 
as does the December 1960 examiner and/or the March 2005 VA 
examiner.  Fourth, the Board observes that AJS's diagnosis of 
pre-existing PTSD for the veteran is not endorsed by any 
psychiatrist or other medical professional.  Accordingly, the 
Board cannot attach any  significant probative weight to 
AJS's opinion.

In addition to the medical evidence, the Board has considered 
the veteran's assertions in adjudicating the claim on appeal.  
The Board does not doubt the sincerity of the veteran's 
beliefs that he has a  current acquired psychiatric disorder 
is medically related to his military service.  However, as 
noted above, the claim on appeal turns on medical matters; as 
a layperson without appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  For these reasons, 
the veteran's own assertions as to the etiology of his 
condition have no probative value.

Under these circumstances, the Board concludes that the claim 
for service connection for an acquired psychiatric disorder 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Gilbert  1 Vet. App. at 53-56.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


